                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

AUBREY LEE CHRISTIAN                                                                 PLAINTIFF

v.                                                                      No. 1:18CV149-NBB-RP

VICKEY RUSSEL
SHERIFF CHRIS DICKERSON
JUDGE JOHN BISHOP
JOHN DOE (JAILER)                                                                 DEFENDANTS


                                          JUDGMENT

       Having considered the file and records in this action, the court finds that the Report and

Recommendation of the United States Magistrate Judge was duly served by mail upon the pro se

plaintiff at his last known address; that more than fourteen days have elapsed since service of the

Report and Recommendation; and that no objection to the Report and Recommendation has been

filed or served by any party. The Magistrate Judge’s Report and Recommendation should

therefore be approved and adopted as the opinion of the court. It is ORDERED:

       1.      That the Report and Recommendation of the United States Magistrate Judge is

hereby APPROVED AND ADOPTED as the opinion of the court.

       2.      That Judge John Bishop is DISMISSED with prejudice from this case, as he is

absolutely immune from civil suit.

       3.      That the plaintiff’s claims against the remaining defendants for denial of adequate

medical care, retaliation, general conditions of confinement, mail tampering, and denial of access

to the courts will, however, PROCEED.

       SO ORDERED, this, the 2nd day of January, 2019.


                                                      /s/ Neal Biggers
                                                     NEAL B. BIGGERS
                                                     SENIOR U. S. DISTRICT JUDGE
